          Case 8:20-ap-01123-SC                Doc 9 Filed 11/10/20 Entered 11/10/20 13:47:33                             Desc
                                               Main Document     Page 1 of 7

Attorney or Party Name, Address, Telephone & FAX
                                                                      FOR COURT USE ONLY
Nos., State Bar No. & Email Address
Valerie D. Rojas (SBN 180041)
vrojas@cozen.com
COZEN O'CONNOR
601 South Figueroa Street, Suite 3700
Los Angelges, CA 90017-5556
Telephone: (213) 892-7900
Facsimile: (213) 892-7999

Sabrina Haurin (admitted pro hac vice)
shaurin@baileycav.com
Christopher Burch (admitted pro hac vice)
cburch@baileycav.com
BAILEY CAVALIERI LLC
10 West Broad Sreet, Suite 2100
Columbus, Ohio 43215-3422
Telephone: (614) 221-3155
Facsimile: (614) 221-0479

      Individual appearing without attorney
      Attorney for: SCOTTSDALE INSURANCE COMPANY,
      Plaintiff
                                     UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

 In re:                                                               CASE NO.: 8:18-bk-10969-SC

                                                                      ADVERSARY NO.: 8:20-ap-01123-SC
LUMINANCE RECOVERY CENTER, LLC

                                                                      CHAPTER: 7
                                                        Debtor(s).

                                                                                      JOINT STATUS REPORT
SCOTTSDALE INSURANCE COMPANY
                                                                                         [LBR 7016-1(a)(2)]

                                                                     DATE: Nov. 18, 2020
                                                       Plaintiff(s). TIME: 10:00 a.m.
                                vs.                                  COURTROOM: 5C
                                                                      ADDRESS:
                                                                     411 West Fourth Street
MICHAEL E. CASTANON                                                  Santa Ana, CA 92701-4593


                                                    Defendant(s).




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                        Page 1                                      F 7016-1.STATUS.REPORT
          Case 8:20-ap-01123-SC                Doc 9 Filed 11/10/20 Entered 11/10/20 13:47:33                             Desc
                                               Main Document     Page 2 of 7


The parties submit the following JOINT STATUS REPORT in accordance with LBR 7016-1 (a)(2):

A. PLEADINGS/SERVICE:
    1. Have all parties been served with the complaint/counterclaim/cross-claim, etc.                              Yes          No
       (Claims Documents)?

    2. Have all parties filed and served answers to the Claims Documents?                                          Yes          No
    3. Have all motions addressed to the Claims Documents been resolved?                                          Yes           No

    4. Have counsel met and conferred in compliance with LBR 7026-1?                                               Yes          No




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                        Page 1                                      F 7016-1.STATUS.REPORT
          Case 8:20-ap-01123-SC                Doc 9 Filed 11/10/20 Entered 11/10/20 13:47:33                             Desc
                                               Main Document     Page 3 of 7

    5. If your answer to any of the four preceding questions is anything other than an unqualified “YES,” please
        explain below (or on attached page):
    On October 19, 2020, the parties submitted a Stipulation as to the Filing of Plaintiff's First Amended Complaint and
    Reponse Thereto (the "Stipulation"). In the Stipulation, the parties ask the Court to permit Plaintiff Scottsdale
    Insurance Company to file an amended complaint that would dismiss Defendant Michael Castanon from the lawsuit,
    thereby resolving Castanon's currenty-pending motion to dismiss, and, instead, to assert claims against Intervening
    Party Richard A. Marshack, Chapter 7 Trustee. In addition, the parties ask that the Court permit the Trustee to
    respond to the first amended complaint within 21 days after it is filed.




B. READINESS FOR TRIAL:

    1.        When will you be ready for trial in this case?
                                 Plaintiff                                                   Defendant
12 months                                                                     9 months



     2. If your answer to the above is more than 4 months after the summons issued in this case, give reasons for further
          delay.
                                 Plaintiff                                         Defendant
Scottsdale anticipates that the parties will conduct written         This case will require some written discovery,
discovery from the parties and third-parties, several depositions    depositions of party designees, limited expert
will be needed of parties and non-parties, and dispositive motions discovery, and cross-motions on the enforceability of
                                                                     Scottsdale's bankrtupcy related exclusions and
                                                                     potentially on Scottsdale's breach of its duty to
will be filed.
                                                                     defend. Much of the disocvery will have to be
                                                                     conducted remotely due to Covid.
     3. When do you expect to complete your discovery efforts?
                                 Plaintiff                                         Defendant
9 months                                                             See answer #2.



   4. What additional discovery do you require to prepare for trial?
                              Plaintiff                                        Defendant
See answer to Question No. 2 above                                  See answer #2.




C. TRIAL TIME:

    1. What is your estimate of the time required to present your side of the case at trial (including rebuttal stage if
        applicable)?
                               Plaintiff                                         Defendant
3-5 days                                                             3-5 days



    2. How many witnesses do you intend to call at trial (including opposing parties)?
                            Plaintiff                                            Defendant
6-7 witnesses, including experts                                              4-5 witnesses



          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                        Page 2                                      F 7016-1.STATUS.REPORT
          Case 8:20-ap-01123-SC                Doc 9 Filed 11/10/20 Entered 11/10/20 13:47:33                             Desc
                                               Main Document     Page 4 of 7




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                        Page 2                                      F 7016-1.STATUS.REPORT
          Case 8:20-ap-01123-SC                Doc 9 Filed 11/10/20 Entered 11/10/20 13:47:33                             Desc
                                               Main Document     Page 5 of 7

   3. How many exhibits do you anticipate using at trial?
                            Plaintiff                                                     Defendant
Under 50 exhibits                                                       20-30 including rebuttal



D. PRETRIAL CONFERENCE:

    A pretrial conference is usually conducted between a week to a month before trial, at which time a pretrial order will
    be signed by the court. [See LBR 7016-1.] If you believe that a pre-trial conference is not necessary or appropriate in
    this case, please so note below, stating your reasons:

                               Plaintiff                                                         Defendant
      Pretrial conference        is      is not requested               Pretrial conference       is    is not requested
      Reasons:                                                          Reasons:




                                 Plaintiff                                                        Defendant
      Pretrial conference should be set after:                          Pretrial conference should be set after:
      (date) May 19, 2021                                               (date) May 19, 2021


E. SETTLEMENT:

    1. What is the status of settlement efforts?
    Scottsdale and the Trustee are in the process of attempting to schedule an early mediation in this matter and Case
       No. 8:-20-ap-01104-SC, which has been consolidated with this matter.



    2. Has this dispute been formally mediated?                   Yes          No
       If so, when?



    3. Do you want this matter sent to mediation at this time?

                                Plaintiff                                                         Defendant

                             Yes         No                                                       Yes         No
    The parties are in the process of arranging an early mediation of this matter
    to occur in November 2020 and are considering doing so through the use
    of the Court's mediation program. In the event that the parties
    determine to use the Court's mediation program, they will file the
    appropriate paperwork.




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                        Page 3                                      F 7016-1.STATUS.REPORT
         Case 8:20-ap-01123-SC                 Doc 9 Filed 11/10/20 Entered 11/10/20 13:47:33                               Desc
                                               Main Document     Page 6 of 7

F. FINAL JUDGMENT/ORDER:

    Any party who contests the bankruptcy court's authority to enter a final judgment and/or order in this adversary
    proceeding must raise its objection below. Failure to select either box below may be deemed consent.

                            Plaintiff                                                          Defendant
     I D do [gl do not consent to the bankruptcy court's                I [gl do D do not consent to the bankruptcy court's
     entry of a final judgment and/or order in this adversary           entry of a final judgment and/or order in this adversary
     proceeding.                                                        proceeding.


G. ADDITIONAL COMMENTS/RECOMMENDATIONS RE TRIAL: (Use additional page if necessary)
Scottsdale does not consent to the bankruptcy court's entry of a final judgment and/or order in this adversary proceeding
     and does not consent to the bankruptcy court hearing any jury trial of this matter.

This matter has been consolidated with Case No. 8:20-ap-01104-SC, in which a case schedule has already been
     established as follows:

Last Date for Non-Discovery Pre-Trial Motions to Be Heard and Resolved: April 30, 2021

Last Day for Discovery to be completed, including receiving responses to discovery requests and the resolution of any
     discovery motion: March 31, 2021

Pre-trial conference: May 19, 2021 at 1 :30 p.m.




Respectfully submitted,


Date: 11-06-20                                                            Date:     \\ /c.1 /t..- J
                                                                                      I
Bailey Cavalieri LLC                                                      Reed Smith LLP
Printed name of law firm



Signature

Sabrina Haurinl                                                           Benjamin R. Fliegel
Printed name                                                              Printed name
Attorney for: Scottsdale Insurance Company                                Attorney for: Richard Marshack, Chapter 7 Trustee




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                        Page 4                                      F 7016-1.STATUS.REPORT
          Case 8:20-ap-01123-SC                Doc 9 Filed 11/10/20 Entered 11/10/20 13:47:33                             Desc
                                               Main Document     Page 7 of 7

                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:



A true and correct copy of the foregoing document entitled: JOINT STATUS REPORT [LBR 7016-1 (a)(2)] will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 11/10/20      , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
  Marsha A. Houston, David M. Halbreich, Christopher O. Rivas, and Benjamin R. Fliegel of REED SMITH LLP,
  355 South Grand Avenue, Suite 290, Los Angeles, CA 90071-1514; and
  Carlos A. De La Paz of ROSTAM LAW, INC., 453 S Spring St., Ste. 841, Los Angeles, CA 90013




                                                                                   Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)                , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                    Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                    Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 11/10/20                  Karla Uria
 Date                        Printed Name                                              Signature
          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                        Page 5                                      F 7016-1.STATUS.REPORT
